UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7297


TONY DELOACH,

                  Plaintiff - Appellant,

             v.

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; BERNARD           MCKIE;
DAVID TARTARSKY; MS. HILL, IGC; JOHN AND JANE DOES,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.     Henry M. Herlong, Jr., Senior
District Judge. (4:08-cv-03113-HMH)


Submitted:    November 13, 2009             Decided:   December 3, 2009


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tony DeLoach, Appellant Pro Se. Roy F. Laney, Heath McAlvin
Stewart, III, RILEY, POPE & LANEY, LLC, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tony     DeLoach        appeals          the     district        court’s            order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                                           The

district court referred this case to a magistrate judge pursuant

to    28    U.S.C.    § 636(b)(1)(B)             (2006).            The    magistrate             judge

recommended        that    relief         be    denied       and    advised      DeLoach           that

failure       to      timely         file        specific           objections          to        this

recommendation could waive appellate review of a district court

order      based    upon     the     recommendation.               Despite       this    warning,

DeLoach      failed       to    timely         file     specific         objections          to     the

magistrate judge’s report and recommendation.

              The     timely         filing       of     specific         objections          to      a

magistrate         judge’s      recommendation           is        necessary      to     preserve

appellate review of the substance of that recommendation when

the     parties       have         been        warned     of       the     consequences              of

noncompliance.            Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);      see    also      Thomas       v.    Arn,       474    U.S.    140        (1985).

DeLoach has waived appellate review by failing to timely file

specific objections after receiving proper notice.                                Accordingly,

we affirm the judgment of the district court.

              We dispense with oral argument because the facts and

legal      contentions         are   adequately         presented         in   the      materials




                                                  2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3